NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         November 06, 2014

      Hon. Luis V. Saenz                           Mr. David Martinez Jr.
      District Attorney                            #1856552
      964 E. Harrison                              Dominguez Unit
      Brownsville, TX 78520-7123                   6535 Cagnon Rd.
      * DELIVERED VIA E-MAIL *                     San Antonio, TX 78252

      Re:       Cause No. 13-14-00557-CR
      Tr.Ct.No. 08-CR-2600-A
      Style:    David Martinez Jr. v. The State of Texas



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney (DELIVERED VIA E-MAIL)
           107th District Court (DELIVERED VIA E-MAIL)
           Hon. Aurora De La Garza, Cameron County District Clerk (DELIVERED VIA E-
           MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)